     Case: 1:18-cv-03933 Document #: 45 Filed: 11/19/18 Page 1 of 1 PageID #:163

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Victor Rosas
                                 Plaintiff,
v.                                                    Case No.: 1:18−cv−03933
                                                      Honorable John J. Tharp Jr.
Xavier Elizondo, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 19, 2018:


        MINUTE entry before the Honorable John J. Tharp, Jr:The motion [36] entered in
Case No. 18 CV 3933 to reassign cases 18 CV 4020 and 18 CV 4379 to this Court based
on grounds of relatedness is denied. Per the Executive Committee order entered in this
case, however, Judge Tharp will preside over and coordinate all pretrial matters in Case
Nos. 18 CV 3933, 18 CV 4020, 18 CV 4233, and 18 CV 4379 in accordance with IOP
13(e). Accordingly, a joint status hearing before Judge Tharp will be held for these cases
on Tuesday, November 27, 2018 at 10:00 a.m. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
